DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Finnish Application 20195127 filed on February 19th, 2019).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12th, 2020 and August 5th, 2020 were filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “46” and “48” [Figure 1 in view of Paragraphs 28 – 34].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “346”, “348”, “446”, and “448” [Figure 3 in view of at least Paragraph 148].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “916”, “910”, “912”, “914”, “No”, and “Yes” [Figure 8a].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “No”, and “Yes” [Figure 8b].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “40” [Paragraph 30].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “361”, “363”, “461”, and “463” [Paragraph 148].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
a) In Paragraph 70 and throughout, the values of N have not been defined or restricted so that one of ordinary skill understands the metes and bounds (e.g. N can be beyond positive integer powers of 2).
Appropriate correction is required.

The use of the term “Bluetooth”, which is a trade names or mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: …” in claims 6 and 15.
The Examiner observes the “processor” claimed is positively recited and “processor” and “memory” are being afforded status as connoting sufficient structure and are part of the claimed “apparatus” to one of ordinary skill in the art.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, 

Claim Objections
Claims 3, 7, 11, 16, and 19 are objected to because of the following informalities:
Regarding claim 7, the metes and bounds of the claimed “quantization parameters” appears Indefinite as the same parameter may be used for both channels.
Regarding claim 2, see claim 7 which are the apparatus performing the claimed method and thus is similarly Objected.
Regarding claim 16, see claim 7 for similar reasoning as the claim is the encoding steps the decoding steps of claim 2 or 7 performs similarly or the inverse and thus is similarly Objected.

Regarding claim 11, the metes and bounds of the claimed “as a combination” appears Indefinite as the limitation makes no reference or requires cross channel encoding thus raises further metes and bounds issues as to how much weight to give each element in the claimed combination.
Regarding claim 19, see claim 11 for similar reasoning as the claim is the encoding steps the decoding steps of claim 11 performs similarly or the inverse and thus is similarly Objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Regarding claim 6, the claim has an “obtain” step for an “offset” according to a “defining a relationship” in which the metes and bounds of the claimed “relationship” is Indefinite and further the relationship is not signaled or known a priori thus further making the next “determine” limitation for the second quantization parameter Indefinite as to the metes and bounds since the determination of the second quantization parameter has Indefinite metes and bounds and does not require any relationships.
Regarding claims 7 – 13, the claims depend on independent claim 6 but do not cure the deficiencies of claim 6 and thus are similarly Rejected.
Regarding claims 1 – 5, see claims 6 – 10 which are the apparatus performing the claimed method and thus are similarly Rejected.
Regarding claims 14 and 15, see claim 6 which is the decoder performing the inverse steps of the claimed encoding but recites the similar / same features of the offset and the “defining a relationship” limitations as well as the subsequent defining a second quantization parameter thus the claims are similarly Rejected.
Regarding claims 16 – 20, the claims depend on independent claim 15 but do not cure the deficiencies of claim 15 and thus are similarly Rejected.

Claims 3, 8, and 17 recite the limitation "the determining" in line 4 [claims 3 and 8] or line 2 [Claim 17].  There is insufficient antecedent basis for this limitation in these claims.
Claims 3 and 20 recite the limitation "the highest spatial resolution" in line 5 [claims 13 and 20].  There is insufficient antecedent basis for this limitation in these claims.

Regarding claim 9, the metes and bounds of the claimed “limiting criteria” in Indefinite as well as the “limit” limitation as to how the limiting is achieve or what triggers such a limit if to be imposed at all.
Regarding claim 4, see claim 9 which are the apparatus performing the claimed method and thus are similarly Rejected.


Regarding claim 13, the metes and bounds of the claimed “information” and “virtual channel” are Indefinite as the “virtual channel” is not defined beyond merely recitation of the claim limitation and how the “not used” is to be used since the “virtual” channel in a theoretical / abstract concept thus isn’t used.
Regarding claim 20, see claim 13 for similar reasoning as the claim is the encoding steps the decoding steps of claim 13 performs similarly or the inverse and thus is similarly Rejected.

Regarding claim 15, the metes and bounds of the claim are Indefinite in view of the “obtain a block that contains quantized residual coefficients …” limitation which indicated encoding (transformation, residual determination, and quantizing) occurred thus the last limitation (“quantize residual samples …”) confuses the issue since the quantization has already occurred.
Regarding claims 16 – 20, the claims depend on independent claim 15 but do not cure the deficiencies of claim 15 and thus are similarly Rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 7, 8, 11, 12, 16, 17, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 2, see claim 7 which are the apparatus performing the claimed method and thus are similarly Rejected.
Regarding claim 16, see claim 7 for similar reasoning since claim 15 only requires a “determine” step for the first quantization parameter without any other information or computations required.

Regarding claim 8, the claim places conditions on when to compute the second quantization parameter when claim 6 (the independent claim depending from) has no such conditions and thus the dependent claim improperly depends.
Regarding claim 3, see claim 8 which are the apparatus performing the claimed method and thus are similarly Rejected.
Regarding claim 17, see claim 8 for similar reasoning since claim 15 requires a determination of the second quantization parameter.

Regarding claim 11, the “determine the value …” limitation is unclear (raises Indefinite issues as well with the combining feature claimed) regarding the use or determination of the cross channel encoding conducted in creating the block, thus the claim improperly depends from independent claim 6 as there is no antecedent basis to the test showing how the limitation is further limiting the derivation of the second quantization parameter in the independent claim.
Regarding claim 19, see claim 11 for similar reasoning since claim 15 requires a determination of the second quantization parameter based on a cross channel encoding mode used.

Regarding claim 12, the claimed “indicated offset” appears to not further limit the claimed “offset” of claim 6 (the corresponding independent claim).
Regarding claim 12, the “determine the value …” limitation is unclear (raises Indefinite issues as well with the combining feature claimed) regarding the use or determination of the cross channel .

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 8, 10 - 12, 14 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, et al. (US PG PUB 2019/0124366 A1 referred to as “Zhao” throughout), and further in view of Zhang, et al. (US PG PUB 2015/0373349 A1 referred to as “Zhang” throughout) and Yoo, et al. (US PG PUB 2020/0260070 A1 referred to as “Yoo” throughout in which the citations will come from the US PG PUB in lieu of US Provisional Application 62/792,423 filed January 15th, 2019).
Regarding claim 1, see claim 6 which is the apparatus that performs the steps of the claimed method.
Regarding claim 2, see claim 7 which is the apparatus that performs the steps of the claimed method.

Regarding claim 5, see claim 10 which is the apparatus that performs the steps of the claimed method.
Regarding claim 14, see claim 15 which is the apparatus that performs the steps of the claimed method.

Regarding claim 6, Zhao teaches cross prediction modes which affect quantization parameter selection and processing of channels using information from other channels (e.g. chroma channels / components use luma channels / components).  Zhang teaches predicting chroma components with luma component information with scaling / quantizing and offsets.  Yoo teaches more specific signaling / syntax elements to use to implement teachings and suggestions of Zhao as well as further details in adjusting QP when performing cross / join residual prediction.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Zhao’s invention with scaling / offset determinations for cross component predictions taught by Zhang and with syntax elements to expand the cross channel / components prediction techniques of Zhao and Zhang with the joint residual teachings including QP (scaling factor) modifications with offset as taught by Yoo.  
The Examiner notes the decoder claims are the faithful inverse of the encoding claims in the decoding is to undo the coding / compressing steps claimed thus decoding / encoding claims are obvious variants to the of ordinary skill in the art in that encoding citations for a decoding claim are obvious to one of ordinary sill in the art in further view of Zhao Figures 1 – 3, and 7 as well as Paragraphs 24 – 25 and 36 – 37 and 58 – 59.  The combination teaches
at least one processor [Zhao Paragraphs 35, 62 – 67 and 71 (processors / computers used)]; and
at least one memory including computer program code [Zhao Paragraphs 35 and 64 (memory to store program / computer code)];
the at least one memory and the computer program code configured to, with the at least one processor [Zhao Paragraphs 35, 62 – 67 and 71 (processors / computers used to execute program code in memory)], cause the apparatus at least to perform:
receive a block that contains quantized residual coefficients based on at least two color channels of a video presentation or an image [Zhao Figures 1 – 2 and 6 – 7 (subfigures included where QPs are associated with blocks and a decoder) as well as Paragraphs 24 – 26 (YCbCr – 3 channels for image processing), 50 (luma / chroma channels coded to decode), 59 – 61 (receives quantized coefficients and parameters to decode); Zhang Figures 1 – 3 and 9 as well as Paragraphs 82 – 84 (multiple channels encoded to decode such as YCrCb), 89 – 91 (obtain quantized coefficients), 96 – 97 (luma / chroma reconstruction with quantized coefficients), 124 – 128 (scaling and offset parameters based on luma and chroma channel data)];
obtain a first quantization parameter [Zhao Figures 1 – 2 and 6 – 7 (subfigures included where QPs are associated with blocks and a decoder) as well as Paragraphs 49 – 50 and 59 – 61 (receives quantized coefficients and parameters to decode); Zhang Figures 1 – 3 and 9 as well as Paragraphs 82 – 84 (multiple channels encoded to decode such as YCrCb), 89 – 91 (obtain quantized coefficients), and 96 – 97 (luma / chroma reconstruction with quantized coefficients); Yoo Figure 4 as well as Paragraphs 87 – 90 (use quantization step information)];
obtain an offset defining a relationship between the first quantization parameter and a second quantization parameter for the block [Zhao Figures 1 – 2 and 6 – 7 (subfigures included where QP values are shown per block) as well as Paragraphs 26 – 27, 40 – 41, 49 – 54 (QP offsets and delta QP values which relate current to previous QP values used per channel and block per channel) and 59 – 61 (QP used in a decoder); Zhang Figures 1 – 3 and 9 as well as Paragraphs 22 (scaling / quantizing with offsets), 124 – 127 (offsets related between scaling / quantization of channels), 131 (syntax for signaling offsets), 144 – 148 (relating offset to scaling parameters), and 154 – 156 (syntax elements signaling offset information); Yoo Tables 26, 38 and 39 (see at least “joint_cbcr_offset” flag indicating offset information indicative of a relationship between two channels – combinable with offsets / delta QP teachings of Zhao and Zhang)];
determine a value of the second quantization parameter by using the first quantization parameter and the offset [The Examiner observes in the citations of Zhao Paragraphs 26 – 27 that addition would be one such determination step / method of deriving a second quantization parameter from a previous / first parameter and an offset term especially in view of the cited standards (e.g. H.265).  Thus, the previous citations are repeated as rendering obvious the current limitation.  Zhao Figures 1 – 2 and 6 – 7 (subfigures included where QP values are shown per block) as well as Paragraphs 26 – 27, 40 – 41, 49 – 53 (QP offsets and delta QP values which relate current to previous QP values used per channel and block per channel) and 59 – 61 (QP used in a decoder); Zhang Figures 1 – 3 and 9 as well as Paragraphs 22 (scaling / quantizing with offsets), 124 – 127 (offsets related between scaling / quantization of channels), 131 (syntax for signaling offsets), 144 – 148 (relating offset to scaling parameters), and 154 – 156 (syntax elements signaling offset information); Yoo Tables 10 (delta coded QP adjustments), 26, 38 and 39 (see at least “joint_cbcr_qp_offset” flags indicating offset information indicative of a relationship between two channels – combinable with offsets / delta QP teachings of Zhao and Zhang) and 41 and 55 (using QP offsets to update QP)]; and
reconstruct residual samples by dequantizing the quantized residual coefficients using the second quantization parameter, if the block has been encoded by using a cross-channel residual coding mode [Zhao Figures 1 – 3 and 6 – 7 (subfigures included) as well as Paragraphs 40 – 42 (delta QP to adjust QPs which may include cross channel / component selection or signaling), 49 – 51 (luma / chroma QP relationships exist and for delta QPs too), 52 – 55 (delta QPs to determine second QP values which can use cross channel / component information); Zhang Figures 1 – 3, 7, and 9 as well as Paragraphs 22 (scaling / quantizing with offsets), 124 – 127 (offsets related between scaling / quantization of channels), 131 (syntax for signaling offsets), 146 – 156 (relating offset to scaling parameters and signaling CCP was used to encode the block and see syntax elements “cross_component_prediction_enabled_flag” as well), and 173 – 181; Yoo Tables 26, 38 and 39 (see at least “joint_cbcr_qp_offset” flags indicating offset information indicative of a relationship between two channels – combinable with offsets / delta QP teachings of Zhao and Zhang) and further Tables 35 and 39 describe updates based on QP offsets for a second QP value].

The motivation to combine Yoo with Zhang and Zhao is to combine features in the same / related field of invention of image compression for high resolution images [Yoo Paragraphs 3 – 4] in order to improve efficiency of the compression / decompression and to further avoid mismatches in encoding / decoding [Yoo Paragraphs 2 – 4 as well as 65 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Zhao, Zhang, and Yoo which will be used throughout the Rejection.

Regarding claim 7, Zhao teaches cross prediction modes which affect quantization parameter selection and processing of channels using information from other channels (e.g. chroma channels / components use luma channels / components).  Zhang teaches predicting chroma components with luma component information with scaling / quantizing and offsets.  Yoo teaches more specific signaling / syntax elements to use to implement teachings and suggestions of Zhao as well as further details in adjusting QP when performing cross / join residual prediction.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Zhao’s invention with scaling / offset determinations for cross component predictions taught by Zhang and with syntax elements to expand the cross channel / components prediction techniques of Zhao and Zhang with the joint residual teachings including QP (scaling factor) modifications with offset as taught by Yoo.  
The Examiner notes the decoder claims are the faithful inverse of the encoding claims in the decoding is to undo the coding / compressing steps claimed thus decoding / encoding claims are obvious variants to the of ordinary skill in the art in that encoding citations for a decoding claim are obvious to one of ordinary sill in the art in further view of Zhao Figures 1 – 3, and 7 as well as Paragraphs 24 – 25 and 36 – 37 and 58 – 59.  The combination teaches obtain quantization parameters of the at least two color channels [Zhao Figures 1 – 2 and 6 – 7 (subfigures included where QPs are associated with blocks and a decoder) as well as Paragraphs 41 – 42, 50 – 54 (receives luma and chroma quantization parameter information and offsets); Zhang Figures 1 – 3, 7, and 9 as well as Paragraphs 82 – 84 (multiple channels encoded to decode such as YCrCb), 96 – 97 (luma / chroma reconstruction with quantized coefficients), 100, 119 – 127 (scaling and offset parameters for multiple channels / components), and 146 – 156; Yoo Figure 4 as well as Paragraphs 87 – 90 (use quantization step information) additionally Tables 35 and 41 (receive / derive parameters for quantization for each channel)]; and calculate the first quantization parameter by using the quantization parameters of the at least two color channels [Zhao Figures 1 – 2 and 6 – 7 (subfigures included where QPs are associated with blocks and a decoder) as well as Paragraphs 27 (adding delta QP to a previous / first QP to obtain a second QP), 41 – 42, 50 – 54 (various calculations such as statistical approaches or arithmetic means of QPs are used to determine the first QP); Zhang Figures 1 – 3, 7, and 9 as well as Paragraphs 82 – 84 (multiple channels encoded to decode such as YCrCb), 96 – 97 (luma / chroma reconstruction with quantized coefficients), 100, 119 – 127 (scaling and offset parameters for multiple channels / components), and 146 – 156; Yoo Figure 4 as well as Paragraphs 87 – 90 (use quantization step information) additionally Tables 35 and 41 (receive / derive parameters for quantization for each channel)].
Please see claim 6 for the motivation to combine Zhao, Zhang, and Yoo.

Regarding claim 8, Zhao teaches cross prediction modes which affect quantization parameter selection and processing of channels using information from other channels (e.g. chroma channels / components use luma channels / components).  Zhang teaches predicting chroma components with luma component information with scaling / quantizing and offsets.  Yoo teaches more specific signaling / syntax elements to use to implement teachings and suggestions of Zhao as well as further details in adjusting QP when performing cross / join residual prediction.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Zhao’s invention with scaling / offset determinations for cross component predictions taught by Zhang and with syntax elements to expand the cross channel / components 
The Examiner notes the decoder claims are the faithful inverse of the encoding claims in the decoding is to undo the coding / compressing steps claimed thus decoding / encoding claims are obvious variants to the of ordinary skill in the art in that encoding citations for a decoding claim are obvious to one of ordinary sill in the art in further view of Zhao Figures 1 – 3, and 7 as well as Paragraphs 24 – 25 and 36 – 37 and 58 – 59.  The combination teaches determine if the block has been encoded by using the cross-channel residual coding mode [Zhao Figures 1 – 3 and 6 – 7 (subfigures included) as well as Paragraphs 40 – 42 (delta QP to adjust QPs which may include cross channel / component selection or signaling), 50 – 55 (delta QPs to determine second QP values which can use cross channel / component information); Zhang Figures 1 – 3, 7, and 9 as well as Paragraphs 22 and 146 – 156 (relating offset to scaling parameters and signaling CCP was used to encode the block and see syntax elements “cross_component_prediction_enabled_flag” as well), and 173 – 181; Yoo Tables 26, 38 and 39 (see at least “joint_cbcr_qp_offset” flags indicating offset information indicative of a relationship between two channels – combinable with offsets / delta QP teachings of Zhao and Zhang) and further Tables 35 and 39 describe updates based on QP offsets for a second QP value]; and determine the value of the second quantization parameter if the determining indicates that the block has been encoded by using the cross-channel residual coding mode [Zhao Figures 1 – 3 and 6 – 7 (subfigures included) as well as Paragraphs 27 (adding delta QP to a previous / first QP to obtain a second QP), 40 – 42 (delta QP to adjust QPs which may include cross channel / component selection or signaling), 49 – 51 (luma / chroma QP relationships exist and for delta QPs too), 52 – 55 (delta QPs to determine second QP values which can use cross channel / component information), and 57 – 58 (syntax elements for coding modes); Zhang Figures 1 – 3, 7, and 9 as well as Paragraphs 22 (scaling / quantizing with offsets), 124 – 127 (offsets related between scaling / quantization of channels), 131 (syntax for signaling offsets), 146 – 156 (relating offset to scaling parameters and signaling CCP was used to encode the block and see syntax elements “cross_component_prediction_enabled_flag” as well), and 173 – 181; Yoo Tables 26, 38 and 39 (see at least “joint_cbcr_qp_offset” flags indicating offset information indicative of a relationship between two 
Please see claim 6 for the motivation to combine Zhao, Zhang, and Yoo.

Regarding claim 10, Zhao teaches cross prediction modes which affect quantization parameter selection and processing of channels using information from other channels (e.g. chroma channels / components use luma channels / components).  Zhang teaches predicting chroma components with luma component information with scaling / quantizing and offsets.  Yoo teaches more specific signaling / syntax elements to use to implement teachings and suggestions of Zhao as well as further details in adjusting QP when performing cross / join residual prediction.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Zhao’s invention with scaling / offset determinations for cross component predictions taught by Zhang and with syntax elements to expand the cross channel / components prediction techniques of Zhao and Zhang with the joint residual teachings including QP (scaling factor) modifications with offset as taught by Yoo.
The Examiner notes the decoder claims are the faithful inverse of the encoding claims in the decoding is to undo the coding / compressing steps claimed thus decoding / encoding claims are obvious variants to the of ordinary skill in the art in that encoding citations for a decoding claim are obvious to one of ordinary sill in the art in further view of Zhao Figures 1 – 3, and 7 as well as Paragraphs 24 – 25 and 36 – 37 and 58 – 59.  The combination teaches determine another offset based on a bit-depth of the video presentation or the image [Zhang Paragraphs 65 and 84 (quantization to affect the bit depth of the video – nexus with Yoo); Yoo Tables 29, 54, and 55 (see parameters such as “QpBdOffset” in which the offset is based on the bit depth of the channel (chroma or luma))].
Please see claim 6 for the motivation to combine Zhao, Zhang, and Yoo.

Regarding claim 11, Zhao teaches cross prediction modes which affect quantization parameter selection and processing of channels using information from other channels (e.g. chroma channels / components use luma channels / components).  Zhang teaches predicting chroma components with luma 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Zhao’s invention with scaling / offset determinations for cross component predictions taught by Zhang and with syntax elements to expand the cross channel / components prediction techniques of Zhao and Zhang with the joint residual teachings including QP (scaling factor) modifications with offset as taught by Yoo.
The Examiner notes the decoder claims are the faithful inverse of the encoding claims in the decoding is to undo the coding / compressing steps claimed thus decoding / encoding claims are obvious variants to the of ordinary skill in the art in that encoding citations for a decoding claim are obvious to one of ordinary sill in the art in further view of Zhao Figures 1 – 3, and 7 as well as Paragraphs 24 – 25 and 36 – 37 and 58 – 59.  The combination teaches obtain a quantization parameter of a first chrominance channel [Zhao Figures 1 – 3 and 5 – 7 (subfigures included especially the QP values (and possibly include delta / offset values) per block / channel / component) as well as Paragraphs 41, 48 – 50 (QP for luma / chroma components separately signaled), and 51 – 55 (luma / chroma QPs and offsets for QP values); Zhang Figures 1 – 3, 7 and 9 as well as Paragraphs 82 – 84 (multiple channels encoded to decode such as YCrCb), 96 – 97 (luma / chroma reconstruction with quantized coefficients), 100, 119 – 127 (scaling and offset parameters for multiple channels / components), 138 – 141 (offset / scaling factors per channel (luma and chroma components) and 147 – 156 (parameters including scaling / offsets per channel as well as syntax signaling parameters per luma / chroma component / channel), and 161 – 164; Yoo Figure 4 as well as Paragraphs 87 – 90 (use quantization step information) additionally Tables 35 and 41 (receive / derive parameters for quantization for each channel)]; obtain a quantization parameter of a second chrominance channel [In view of the “two color channels” of claim 6, the Examiner observes this limitation is obvious to Duplicate in view of MPEP2144.04VIB; Zhao Figures 1 – 3 and 5 – 7 (subfigures included especially the QP values (and possibly include delta / offset values) per block / channel / component) as well as Paragraphs 41, 48 – 50 (QP for luma / chroma components separately signaled), and 51 – 55 (luma / chroma QPs and offsets for QP values); Zhang Figures 1 – 3, 7 and 9 as determine the value of the second quantization parameter as a combination of the quantization parameter of the first chrominance channel and the quantization parameter of the second chrominance channel [Zhao Figures 1 – 3 and 6 – 7 (subfigures included) as well as Paragraphs 27 (adding delta QP to a previous / first QP to obtain a second QP), 40 – 42 (delta QP to adjust QPs which may include cross channel / component selection or signaling), 49 – 51 (luma / chroma QP relationships exist and for delta QPs too), 52 – 55 (delta QPs to determine second QP values which can use cross channel / component information), and 57 – 58 (syntax elements for coding modes); Zhang Figures 1 – 3, 7, and 9 as well as Paragraphs 22 (scaling / quantizing with offsets), 124 – 127 (offsets related between scaling / quantization of channels), 131 (syntax for signaling offsets), 146 – 156 (relating offset to scaling parameters and signaling CCP was used to encode the block and see syntax elements “cross_component_prediction_enabled_flag” as well), and 173 – 181; Yoo Tables 26, 38 and 39 (see at least “joint_cbcr_qp_offset” flags indicating offset information indicative of a relationship between two channels – combinable with offsets / delta QP teachings of Zhao and Zhang) and further Tables 35, 39, and 41 describe updates based on QP offsets for a second QP value].
Please see claim 6 for the motivation to combine Zhao, Zhang, and Yoo.

Regarding claim 12, Zhao teaches cross prediction modes which affect quantization parameter selection and processing of channels using information from other channels (e.g. chroma channels / components use luma channels / components).  Zhang teaches predicting chroma components with luma component information with scaling / quantizing and offsets.  Yoo teaches more specific signaling / syntax elements to use to implement teachings and suggestions of Zhao as well as further details in adjusting QP when performing cross / join residual prediction.

The Examiner notes the decoder claims are the faithful inverse of the encoding claims in the decoding is to undo the coding / compressing steps claimed thus decoding / encoding claims are obvious variants to the of ordinary skill in the art in that encoding citations for a decoding claim are obvious to one of ordinary sill in the art in further view of Zhao Figures 1 – 3, and 7 as well as Paragraphs 24 – 25 and 36 – 37 and 58 – 59.  The combination teaches obtain a pre-defined or indicated offset [Zhao Figures 1 – 2 and 6 – 7 (subfigures included) as well as Paragraphs 26 – 27, 40 – 41, 49 – 55 (QP offsets and delta QP values which relate current to previous QP values used per channel and block per channel) and 59 – 61; Zhang Figures 1 – 3 and 9 as well as Paragraphs 22 (scaling / quantizing with offsets), 124 – 127 (offsets related between scaling / quantization of channels), 131 (syntax for signaling offsets), 144 – 147 (relating offset to scaling parameters), and 148 – 156 (syntax elements signaling offset information thus the offsets are pre-defined / in a table or indicated in syntax elements); Yoo Tables 26, 38 and 39 (see at least “joint_cbcr_offset” flag indicating offset information indicative of a relationship between two channels – combinable with offsets / delta QP teachings of Zhao and Zhang thus rendering obvious the “indicated” feature of the claim to one of ordinary skill in the art)]; and determine the value of the second quantization parameter as a combination of the quantization parameter of the first chrominance channel, the quantization parameter of the second chrominance channel, and the pre-defined or indicated offset [Zhao Figures 1 – 3 and 6 – 7 (subfigures included) as well as Paragraphs 27 (adding delta QP to a previous / first QP to obtain a second QP), 40 – 42 (delta QP to adjust QPs which may include cross channel / component selection or signaling), 49 – 51 (luma / chroma QP relationships exist and for delta QPs too), 52 – 55 (delta QPs to determine second QP values which can use cross channel / component information), and 57 – 58 (syntax elements for coding modes); Zhang Figures 1 – 3, 7, and 9 as well as Paragraphs 22 (scaling / quantizing with offsets), 124 – 127 (offsets related between scaling / quantization of channels), 131 (syntax for signaling offsets), 146 – 156 (relating offset to scaling 
Please see claim 6 for the motivation to combine Zhao, Zhang, and Yoo.

Regarding claim 15, Zhao teaches cross prediction modes which affect quantization parameter selection and processing of channels using information from other channels (e.g. chroma channels / components use luma channels / components).  Zhang teaches predicting chroma components with luma component information with scaling / quantizing and offsets.  Yoo teaches more specific signaling / syntax elements to use to implement teachings and suggestions of Zhao as well as further details in adjusting QP when performing cross / join residual prediction.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Zhao’s invention with scaling / offset determinations for cross component predictions taught by Zhang and with syntax elements to expand the cross channel / components prediction techniques of Zhao and Zhang with the joint residual teachings including QP (scaling factor) modifications with offset as taught by Yoo.  The Examiner notes the decoder claims are the faithful inverse of the encoding claims in the decoding is to undo the coding / compressing steps claimed thus decoding / encoding claims are obvious variants to the of ordinary skill in the art in that encoding citations for a decoding claim are obvious to one of ordinary sill in the art in further view of Zhao Figures 1 – 3, and 7 as well as Paragraphs 24 – 25 and 36 – 37 and 58 – 59.  The combination teaches
at least one processor [Zhao Paragraphs 35, 62 – 67 and 71 (processors / computers used)]; and
at least one memory including computer program code [Zhao Paragraphs 35 and 64 (memory to store program / computer code)];
the at least one memory and the computer program code configured to, with the at least one processor [Zhao Paragraphs 35, 62 – 67 and 71 (processors / computers used to execute program code in memory)], cause the apparatus at least to perform:
obtain a block that contains quantized residual coefficients based on at least two color channels of a video presentation or an image [Zhao Figures 1 – 6 (subfigures included where QPs are associated with blocks and as encoder) and 7 (decoder since “obtain” is claimed) as well as Paragraphs 24 – 26 (YCbCr – 3 channels for image processing), 50 (luma / chroma channels coded to decode), 59 – 61 (receives quantized coefficients and parameters to decode); Zhang Figures 1 – 3 and 6 – 8 as well as Paragraphs 82 – 84 (multiple channels encoded to decode such as YCrCb), 85 – 91 (obtain quantized coefficients), 95 – 98 (luma / chroma with quantized coefficients), 124 – 128 (scaling and offset parameters based on luma and chroma channel data)];
determine a first quantization parameter [Zhao Figures 1 – 6 (subfigures included where QPs are associated with blocks and a decoder) as well as Paragraphs 41, 45, and 49 – 52 (determination / assignment of QPs to blocks for encoding) and 59 – 61 (receives quantized coefficients and parameters to decode); Zhang Figures 1 – 3 and 6 – 8 as well as Paragraphs 82 – 84 (multiple channels encoded to decode such as YCrCb with QPs), 85 – 88 (determining QP to quantize coefficients), and 96 – 97; Yoo Figure 4 as well as Paragraphs 87 – 90 (use quantization step information)];
determine an offset defining a relationship between the first quantization parameter and a second quantization parameter for the block [Zhao Figures 1 – 6 (subfigures included where QP values are shown per block) as well as Paragraphs 26 – 27, 40 – 41, 44 – 45 (delta QP values), 49 – 54 (QP offsets and delta QP values which relate current to previous QP values used per channel and block per channel) and 59 – 61 (QP used in a decoder); Zhang Figures 1 – 3, and 6 – 8 as well as Paragraphs 22 (scaling / quantizing with offsets), 82 – 86 (quantizing in an encoder), 124 – 127 (offsets related between scaling / quantization of channels), 131 (syntax for signaling offsets), 144 – 148 (relating offset to scaling parameters), and 154 – 156 (syntax elements signaling offset information); Yoo Tables 26, 38 and 39 (see at least “joint_cbcr_offset” flag indicating offset information indicative of a relationship between two channels – combinable with offsets / delta QP teachings of Zhao and Zhang)];
determine a value of the second quantization parameter by using the first quantization parameter and the offset [The Examiner observes in the citations of Zhao Paragraphs 26 – 27 that addition would be one such determination step / method of deriving a second quantization parameter from a previous / first parameter and an offset term especially in view of the cited standards (e.g. H.265).  Thus, the previous 
determine whether the block has been encoded by using a cross-channel residual coding mode [Zhao Figures 1 – 6 (subfigures included) as well as Paragraphs 40 – 42 (delta QP to adjust QPs which may include cross channel / component selection or signaling), 50 – 55 (delta QPs to determine second QP values which can use cross channel / component information); Zhang Figures 1 – 3 and 6 – 8 as well as Paragraphs 22 and 146 – 156 (relating offset to scaling parameters and signaling CCP was used to encode the block and see syntax elements “cross_component_prediction_enabled_flag” as well), and 173 – 181; Yoo Tables 26, 38 and 39 (see at least “joint_cbcr_qp_offset” flags indicating offset information indicative of a relationship between two channels – combinable with offsets / delta QP teachings of Zhao and Zhang) and further Tables 35 and 39 describe updates based on QP offsets for a second QP value]; and
quantize residual samples to obtain quantized residual coefficients by using the second quantization parameter, if the block has been encoded by using the cross-channel residual coding mode [Zhao Figures 1 – 6 (subfigures included – see at least reference character 206) as well as Paragraphs 38 – 42 (delta QP to adjust QPs for quantization including cross channel / component selection or signaling), 48 – 55 (delta QPs to determine second QP values which can use cross channel / component information); Zhang Figures 1 – 3 (see at least reference character 54) and 6 – 8 as well as Paragraphs 22, 82 – 86 (quantizing with QPs adjusted by deltas / offsets), 124 – 127 (offsets related between scaling / quantization of channels), 131 (syntax for signaling offsets), 146 – 156 (relating offset to scaling 
Please see claim 6 for the motivation to combine Zhao, Zhang, and Yoo since the limitations are similar and the encoding output is input to the decoder of claim 6 similar motivation exists for the inverse processes.

Regarding claim 16, Zhao teaches cross prediction modes which affect quantization parameter selection and processing of channels using information from other channels (e.g. chroma channels / components use luma channels / components).  Zhang teaches predicting chroma components with luma component information with scaling / quantizing and offsets.  Yoo teaches more specific signaling / syntax elements to use to implement teachings and suggestions of Zhao as well as further details in adjusting QP when performing cross / join residual prediction.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Zhao’s invention with scaling / offset determinations for cross component predictions taught by Zhang and with syntax elements to expand the cross channel / components prediction techniques of Zhao and Zhang with the joint residual teachings including QP (scaling factor) modifications with offset as taught by Yoo.  The Examiner notes the decoder claims are the faithful inverse of the encoding claims in the decoding is to undo the coding / compressing steps claimed thus decoding / encoding claims are obvious variants to the of ordinary skill in the art in that encoding citations for a decoding claim are obvious to one of ordinary sill in the art in further view of Zhao Figures 1 – 3, and 7 as well as Paragraphs 24 – 25 and 36 – 37 and 58 – 59.  The combination teaches obtain quantization parameters of the at least two color channels [Zhao Figures 1 – 6 (subfigures included where QPs are associated with blocks and an encoder) as well as Paragraphs 41 – 42, 48 – 54 (receives luma and chroma quantization parameter information and offsets); Zhang Figures 1 – 3, and 6 – 8 as well as Paragraphs 81 – 86 (multiple channels encoded to decode such as YCrCb), 96 – 97 (luma / chroma calculate the first quantization parameter by using the quantization parameters of the at least two color channels [Zhao Figures 1 – 6 (subfigures included where QPs are associated with blocks and an encoder) as well as Paragraphs 27 (adding delta QP to a previous / first QP to obtain a second QP), 41 – 42, 48 – 54 (various calculations such as statistical approaches or arithmetic means of QPs are used to determine the first QP); Zhang Figures 1 – 3 and 6 – 8 as well as Paragraphs 81 – 86 (multiple channels encoded to decode such as YCrCb), 96 – 97 (luma / chroma reconstruction with quantized coefficients), 100, 119 – 127 (scaling and offset parameters for multiple channels / components), and 146 – 156; Yoo Figure 4 as well as Paragraphs 87 – 90 (use quantization step information) additionally Tables 35 and 41 (receive / derive parameters for quantization for each channel)].
Please see claim 15 for the motivation to combine Zhao, Zhang, and Yoo.

Regarding claim 17, Zhao teaches cross prediction modes which affect quantization parameter selection and processing of channels using information from other channels (e.g. chroma channels / components use luma channels / components).  Zhang teaches predicting chroma components with luma component information with scaling / quantizing and offsets.  Yoo teaches more specific signaling / syntax elements to use to implement teachings and suggestions of Zhao as well as further details in adjusting QP when performing cross / join residual prediction.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Zhao’s invention with scaling / offset determinations for cross component predictions taught by Zhang and with syntax elements to expand the cross channel / components prediction techniques of Zhao and Zhang with the joint residual teachings including QP (scaling factor) modifications with offset as taught by Yoo.  The Examiner notes the decoder claims are the faithful inverse of the encoding claims in the decoding is to undo the coding / compressing steps claimed thus decoding / encoding claims are obvious variants to the of ordinary skill in the art in that encoding citations for a decoding claim are obvious to one of ordinary sill in the art in further view of Zhao Figures 1 – 3, and determine the value of the second quantization parameter if the determining indicates that the block has been encoded by using the cross-channel residual coding mode [Zhao Figures 1 – 6 (subfigures included) as well as Paragraphs 27 (adding delta QP to a previous / first QP to obtain a second QP), 40 – 42 (delta QP to adjust QPs which may include cross channel / component selection or signaling), 49 – 51 (luma / chroma QP relationships exist and for delta QPs too), 52 – 55 (delta QPs to determine second QP values which can use cross channel / component information), and 57 – 58 (syntax elements for coding modes); Zhang Figures 1 – 3, and 6 – 8 as well as Paragraphs 22 (scaling / quantizing with offsets), 82 – 86, 124 – 127 (offsets related between scaling / quantization of channels), 131 (syntax for signaling offsets), 146 – 156 (relating offset to scaling parameters and signaling CCP was used to encode the block and see syntax elements “cross_component_prediction_enabled_flag” as well), and 173 – 181; Yoo Tables 26, 38 and 39 (see at least “joint_cbcr_qp_offset” flags indicating offset information indicative of a relationship between two channels – combinable with offsets / delta QP teachings of Zhao and Zhang) and further Tables 35, 39, and 41 describe updates based on QP offsets for a second QP value].
Please see claim 15 for the motivation to combine Zhao, Zhang, and Yoo.

Regarding claim 19, Zhao teaches cross prediction modes which affect quantization parameter selection and processing of channels using information from other channels (e.g. chroma channels / components use luma channels / components).  Zhang teaches predicting chroma components with luma component information with scaling / quantizing and offsets.  Yoo teaches more specific signaling / syntax elements to use to implement teachings and suggestions of Zhao as well as further details in adjusting QP when performing cross / join residual prediction.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Zhao’s invention with scaling / offset determinations for cross component predictions taught by Zhang and with syntax elements to expand the cross channel / components prediction techniques of Zhao and Zhang with the joint residual teachings including QP (scaling factor) modifications with offset as taught by Yoo.  The Examiner notes the decoder claims are the faithful inverse of the encoding claims in the decoding is to undo the coding / compressing steps claimed thus 
obtain a quantization parameter of a first chrominance channel [Zhao Figures 1 – 7 (subfigures included especially the QP values (and possibly include delta / offset values) per block / channel / component) as well as Paragraphs 41, 48 – 50 (QP for luma / chroma components separately signaled), and 51 – 55 (luma / chroma QPs and offsets for QP values); Zhang Figures 1 – 3 and 6 – 8 as well as Paragraphs 82 – 84 (multiple channels encoded to decode such as YCrCb), 96 – 97 (luma / chroma reconstruction with quantized coefficients), 100, 119 – 127 (scaling and offset parameters for multiple channels / components), 138 – 141 (offset / scaling factors per channel (luma and chroma components) and 147 – 156 (parameters including scaling / offsets per channel as well as syntax signaling parameters per luma / chroma component / channel), and 161 – 164; Yoo Figure 4 as well as Paragraphs 87 – 90 (use quantization step information) additionally Tables 35 and 41 (receive / derive parameters for quantization for each channel)]; obtain a quantization parameter of a second chrominance channel [In view of the “two color channels” of claim 15, the Examiner observes this limitation is obvious to Duplicate in view of MPEP2144.04VIB; Zhao Figures 1 – 7 (subfigures included especially the QP values (and possibly include delta / offset values) per block / channel / component) as well as Paragraphs 41, 48 – 50 (QP for luma / chroma components separately signaled), and 51 – 55 (luma / chroma QPs and offsets for QP values); Zhang Figures 1 – 3 and 6 – 8 as well as Paragraphs 82 – 84 (multiple channels encoded to decode such as YCrCb / YCbCr), 96 – 97 (luma / chroma reconstruction with quantized coefficients), 100, 119 – 127 (scaling and offset parameters for multiple channels / components), 138 – 141 (offset / scaling factors per channel (luma and chroma components) and 147 – 156 (parameters including scaling / offsets per channel as well as syntax signaling parameters per luma / chroma component / channel), and 161 – 164; Yoo Figure 4 as well as Paragraphs 87 – 90 (use quantization step information) additionally Tables 35 and 41 (receive / derive parameters for quantization for each channel)]; and determine the value of the second quantization parameter as a combination of the quantization parameter of the first chrominance channel and the quantization parameter of the second chrominance channel [Zhao Figures 1 – 7 (subfigures included) as well as Paragraphs 27 (adding delta QP to a previous / first QP to obtain a 
Please see claim 15 for the motivation to combine Zhao, Zhang, and Yoo.

Claims 4, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Zhang, Yoo, and further in view of Zhang, et al. (US PG PUB 2015/0373327 A1 referred to as “Zhang 27” throughout).
Regarding claim 4, see claim 9 which is the apparatus that performs the steps of the claimed method.

Regarding claim 9, Zhao teaches cross prediction modes which affect quantization parameter selection and processing of channels using information from other channels (e.g. chroma channels / components use luma channels / components).  Zhang teaches predicting chroma components with luma component information with scaling / quantizing and offsets.  Yoo teaches more specific signaling / syntax elements to use to implement teachings and suggestions of Zhao as well as further details in adjusting QP when performing cross / join residual prediction.  Zhang 27 teaches the use of clipping and other limiting functions on QP determinations with application / relevance to cross component / channel prediction.

The Examiner notes the decoder claims are the faithful inverse of the encoding claims in the decoding is to undo the coding / compressing steps claimed thus decoding / encoding claims are obvious variants to the of ordinary skill in the art in that encoding citations for a decoding claim are obvious to one of ordinary sill in the art in further view of Zhao Figures 1 – 3, and 7 as well as Paragraphs 24 – 25 and 36 – 37 and 58 – 59.  The combination teaches obtain one or more limiting criteria [See claim 6 for citations regarding the “offset” / delta QP teachings as a nexus with Zhang Paragraphs 131 and 148 – 156 (offset limits and criteria to select elements to modify scaling factors / QP); Zhang 27 Figures 1 and 5 – 9 (subfigures included) as well as Paragraphs 83 (limiting criteria including those given by standard / specification used), 113, 131 – 134 (reasons to clip / limit QP), 191 – 195 (limiting criteria), 208, 281 (using cross channel / component prediction), 291 – 295, and 420 – 425 (various clipping limits used on QP)]; and limit the value of the second quantization parameter to fulfil the one or more limiting criteria [See claim 6 for citations regarding the determination of the “second quantization parameter” and additionally Zhang Paragraphs 131 and 148 – 156 (offset limits and criteria to select elements to modify scaling factors / QP); Zhang 27 Figures 1 and 5 – 9 (subfigures included) as well as Paragraphs 83 (limiting criteria including those given by standard / specification used), 113, 131 – 134 (reasons to clip / limit QP), 191 – 195 (limiting criteria), 208, 281 (using cross channel / component prediction), 291 – 295, and 420 – 425 (various clipping limits used on QP)].
Please see claim 6 for the motivation to combine Zhao, Zhang, and Yoo.
The motivation to combine Zhang 27 with Yoo, Zhang, and Zhao is to combine features in the same / related field of invention of video encoding / decoding [Zhang 27 Paragraph 4] in order to improve efficiency of compression / decoding and reduce complexity by exploiting relationship across color channels [Zhang 17 Paragraphs 118 – 120 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].


Regarding claim 18, Zhao teaches cross prediction modes which affect quantization parameter selection and processing of channels using information from other channels (e.g. chroma channels / components use luma channels / components).  Zhang teaches predicting chroma components with luma component information with scaling / quantizing and offsets.  Yoo teaches more specific signaling / syntax elements to use to implement teachings and suggestions of Zhao as well as further details in adjusting QP when performing cross / join residual prediction.  Zhang 27 teaches the use of clipping and other limiting functions on QP determinations with application / relevance to cross component / channel prediction.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Zhao’s invention with scaling / offset determinations for cross component predictions taught by Zhang and with syntax elements to expand the cross channel / components prediction techniques of Zhao and Zhang with the joint residual teachings including QP (scaling factor) modifications with offset as taught by Yoo with clipping and limiting QP functions as taught by Zhang 27.
The Examiner notes the decoder claims are the faithful inverse of the encoding claims in the decoding is to undo the coding / compressing steps claimed thus decoding / encoding claims are obvious variants to the of ordinary skill in the art in that encoding citations for a decoding claim are obvious to one of ordinary sill in the art in further view of Zhao Figures 1 – 3, and 7 as well as Paragraphs 24 – 25 and 36 – 37 and 58 – 59.  The combination teaches obtain one or more limiting criteria [See claim 15 for citations regarding the “offset” / delta QP teachings as a nexus with Zhang Paragraphs 131 and 148 – 156 (offset limits and criteria to select elements to modify scaling factors / QP); Zhang 27 Figures 1 and 5 – 9 (subfigures included) as well as Paragraphs 83 (limiting criteria including those given by standard / specification used), 113, 131 – 134 (reasons to clip / limit QP), 191 – 195 (limiting criteria), 208, 281 (using cross channel / component prediction), 291 – 295, and 420 – 425 (various clipping limits used on QP)]; and limit the value of the second quantization parameter to fulfil the one or more limiting criteria [See claim 15 for citations regarding the determination of the “second quantization parameter” and 
Please see claim 9 for the motivation to combine Zhao, Zhang, Yoo, and Zhang 27 since the limitations are similar and the encoding output is input to the decoder of claim 9 similar motivation exists for the inverse processes.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Zhang, Yoo, and further in view of Zhang, et al. (US PG PUB 2018/0041779 A1 referred to as “Zhang 79” throughout).
Regarding claim 13, Zhao teaches cross prediction modes which affect quantization parameter selection and processing of channels using information from other channels (e.g. chroma channels / components use luma channels / components).  Zhang teaches predicting chroma components with luma component information with scaling / quantizing and offsets.  Yoo teaches more specific signaling / syntax elements to use to implement teachings and suggestions of Zhao as well as further details in adjusting QP when performing cross / join residual prediction.  Zhang 79 teaches the use of virtual channels / components in processing video.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Zhao’s invention with scaling / offset determinations for cross component predictions taught by Zhang and with syntax elements to expand the cross channel / components prediction techniques of Zhao and Zhang with the joint residual teachings including QP (scaling factor) modifications with offset as taught by Yoo with virtual channel / component information as taught by Zhang 79.
The Examiner notes the decoder claims are the faithful inverse of the encoding claims in the decoding is to undo the coding / compressing steps claimed thus decoding / encoding claims are obvious variants to the of ordinary skill in the art in that encoding citations for a decoding claim are obvious to one wherein the video presentation or the image comprises a luminance channel and two chrominance channels [Zhao Figures 1 – 2 and 6 – 7 (see at least reference character 126) as well as Paragraphs 24 – 27 (YCbCr – 3 channels for image processing and display), 37 (display decoded output), 50 (luma / chroma channels coded to decode and display); Zhang Figures 1 – 3 (see at least reference character 32) and 9 as well as Paragraphs 32, 39 (display decoded output), 82 – 84 (multiple channels encoded to decode such as YCrCb), 89 – 91 (obtain quantized coefficients), 96 – 99 (luma / chroma reconstruction for display), 124 – 128 (scaling and offset parameters based on luma and chroma channel data); Zhang 79 Figures 1 – 3 (see at least reference character 32) and 14 (blocks in color components) as well as Paragraphs 47 (3 channels for display) and 191 – 195 (resolution of luma / chroma components)], and wherein the apparatus is further caused to: use information of the luminance channel [Zhao Figures 1 – 2 and 6 – 7 (see at least reference character 126) as well as Paragraphs 24 – 27 (YCbCr – 3 channels for image processing and display), 37 (display decoded output), 50 (luma / chroma channels coded to decode and display); Zhang Figures 1 – 3 (see at least reference character 32) and 9 as well as Paragraphs 32, 39 (display decoded output), 82 – 84 (multiple channels encoded to decode such as YCrCb), 89 – 91 (obtain quantized coefficients), 96 – 99 (luma / chroma reconstruction for display), 124 – 128 (scaling and offset parameters based on luma and chroma channel data); Zhang 79 1 – 3 (see at least reference character 32) and 14 (blocks in color components) as well as Paragraphs 47 (3 channels for display) and 191 – 195 (resolution of luma / chroma components)]; use information of the channel which has the highest spatial resolution [Zhao Paragraphs 51 – 54 (reduced resolution of the chroma components compared to the luma components); Zhang Paragraphs 31 – 32 (sampling formats to combine with Zhang 79 rendering obvious the luma channel has the highest spatial resolution (the chroma channel decimated due to the sampling format used)); Zhang 79 Figure 1 – 3 (see at least reference character 32) and 14 (blocks in color components) as well as Paragraphs 47 (3 channels for display) and 191 – 198 (resolution of luma / chroma components in which luma has the highest resolution), 264 and 278]; and use information of a virtual channel not used in reconstruction of the video presentation or the image [Zhao Paragraphs 51 – 54 (reduced resolution of the chroma components compared to the luma components thus virtual information present); Zhang Paragraphs 31 – 32 (sampling 
Please see claim 6 for the motivation to combine Zhao, Zhang, and Yoo.
The motivation to combine Zhang 79 with Yoo, Zhang, and Zhao is to combine features in the same / related field of invention video coding of chroma components [Zhang 79 Paragraphs 6 – 7] in order to improve performance of the codec by increasing efficiency especially for processing chroma components [Zhang 79 Paragraphs 44 – 46 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Zhao, Zhang, Yoo, and Zhang 79 which will be used throughout the Rejection.

Regarding claim 20, Zhao teaches cross prediction modes which affect quantization parameter selection and processing of channels using information from other channels (e.g. chroma channels / components use luma channels / components).  Zhang teaches predicting chroma components with luma component information with scaling / quantizing and offsets.  Yoo teaches more specific signaling / syntax elements to use to implement teachings and suggestions of Zhao as well as further details in adjusting QP when performing cross / join residual prediction.  Zhang 79 teaches the use of virtual channels / components in processing video.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Zhao’s invention with scaling / offset determinations for cross component predictions taught by Zhang and with syntax elements to expand the cross channel / components prediction techniques of Zhao and Zhang with the joint residual teachings including QP (scaling factor) modifications with offset as taught by Yoo with virtual channel / component information as taught by Zhang 79.
wherein the video presentation or the image comprises a luminance channel and two chrominance channels [Zhao Figures 1 – 3 and 6 – 7 (see at least reference character 126) as well as Paragraphs 24 – 27 (YCbCr – 3 channels for image processing and display), 37 (display decoded output), 50 (luma / chroma channels coded to decode and display); Zhang Figures 1 – 3 (see at least reference character 32) and 9 as well as Paragraphs 32, 39 (display decoded output), 82 – 84 (multiple channels encoded to decode such as YCrCb), 89 – 91 (obtain quantized coefficients), 96 – 99 (luma / chroma reconstruction for display), 124 – 128 (scaling and offset parameters based on luma and chroma channel data); Zhang 79 Figures 1 – 3 (see at least reference character 32) and 14 (blocks in color components) as well as Paragraphs 47 (3 channels for display) and 191 – 195 (resolution of luma / chroma components)], and wherein the apparatus is further caused to: use information of the luminance channel [Zhao Figures 1 – 3 and 6 – 7 (see at least reference character 126) as well as Paragraphs 24 – 27 (YCbCr – 3 channels for image processing and display), 37 (display decoded output), 50 (luma / chroma channels coded to decode and display); Zhang Figures 1 – 3 (see at least reference character 32) and 9 as well as Paragraphs 32, 39 (display decoded output), 82 – 84 (multiple channels encoded to decode such as YCrCb), 89 – 91 (obtain quantized coefficients), 96 – 99 (luma / chroma reconstruction for display), 124 – 128 (scaling and offset parameters based on luma and chroma channel data); Zhang 79 1 – 3 (see at least reference character 32) and 14 (blocks in color components) as well as Paragraphs 47 (3 channels for display) and 191 – 195 (resolution of luma / chroma components)]; use information of the channel which has the highest spatial resolution [Zhao Paragraphs 51 – 54 (reduced resolution of the chroma components compared to the luma components); Zhang Paragraphs 31 – 32 (sampling formats to combine with Zhang 79 rendering obvious the luma channel has the highest spatial resolution (the chroma channel decimated due to the sampling format used)); Zhang 79 Figure 1 – 3 (see at least reference character 32) and 14 (blocks in color components) as well as Paragraphs 47 (3 channels for display) and 191 – 198 (resolution of luma / chroma components in which luma has the highest use information of a virtual channel not used in reconstruction of the video presentation or the image [Zhao Paragraphs 51 – 54 (reduced resolution of the chroma components compared to the luma components thus virtual information present); Zhang Paragraphs 31 – 32 (sampling formats to combine with Zhang 79 rendering obvious the luma channel has the highest spatial resolution for generation / creation of virtual components / channels); Zhang 79 Figures 1 – 3 (subfigures included), 14 – 15 (subfigures included illustrating virtual channel information used), and 19 – 21 as well as Paragraphs 191, 195 – 199 (virtual pixels / component of a channel used), 263 – 267 (generate virtual channel / data), 277 – 279 (virtual channel information generated and used)].
Please see claim 13 for the motivation to combine Zhao, Zhang, Yoo, and Zhang 79 since the limitations are similar and the encoding output is input to the decoder of claim 13 similar motivation exists for the inverse processes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang, et al. (US PG PUB 2018/0213216 A1 referred to as “Hwang” throughout) teaches the use of virtual channels for video processing and bit depth influencing QP selection in Paragraphs 580 – 604.  Rosewarne, et al. (US PG PUB 2018/0084284 A1 referred to as “Rosewarne” throughout) teaches syntax for signaling cross channel prediction (CCP) and limitations on QP in Paragraph 223 and Tables 2 – 3.
Commonly owned references that may raise ODP issues based on amendments made to the claims: Lainema (US PG PUB 2020/0195953 A1 referred to as “Lainema” throughout).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487